Citation Nr: 1706910	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for thoracolumbar strain with degenerative disc disease.

3.  Entitlement to a disability rating in excess of 10 percent for cervical strain with degenerative disc disease for the period of time prior to February 3, 2016.

4.  Entitlement to a disability rating in excess of 20 percent for cervical strain with degenerative disc disease.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in December 2015, when it was remanded to obtain additional VA records and Social Security Records.  The requested development has been completed.  

At the time of the December 2015 remand the issues of entitlement to service connection for insomnia and a thoracic spine disability were on appeal.  Service connection for these issues has been granted; insomnia is recognized as a symptom of the service-connected PTSD, and the disability previously rated as lumbar strain is now rated as thoracolumbar strain.  

During the pendency of the appeal, an increased disability rating of 20 percent was granted for the Veteran's cervical spine disability, effective February 3, 2016.  Accordingly the issue involving the rating of this disability is recharacterized as two issues to address the specific periods of time in question.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, during the pendency of the appeal, the Veteran had surgery on her cervical spine.  She is assigned a temporary total (100%) disability rating for the period of time from October 4, 2016 to December 1, 2016 pursuant to 38 C.F.R. § 4.30.  She has not disagreed with the period of time for which this rating is assigned.  Her appeal for increased disability ratings for her cervical spine disability involves the underlying disability rating assigned, not the temporary convalescence rating assigned ant the Board will address these issues accordingly.


FINDINGS OF FACT

1.  Throughout the period of this claim, manifestations of the Veteran's posttraumatic stress disorder (PTSD) include sleep disturbance, nightmares, and depression.  Her PTSD has not been manifest by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

2.  The Veteran's thoracolumbar strain with degenerative disc disease is not shown to be manifest by limitation of flexion of the thoracolumbar spin to 30 degrees or less or ankylosis of the thoracolumbar.  

3.  Prior to February 3, 2016 the Veteran's service-connected cervical strain with degenerative disc disease was not manifested by:  forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  Beginning on February 3, 2016 the cervical strain with degenerative disc disease not manifested by limitation of forward flexion to 30 degrees; there is no evidence of forward flexion of the cervical spine to 15 degrees or less, or ankylosis of the entire cervical spine during any period of time covered by this appeal.  

5.  The Veteran's combined service-connected disability rating is 90 percent.  

6.  The Veteran has an education level of holding a bachelor's degree; she is employed in a federal administrative position.  

7.  The probative evidence of record indicates the Veteran's service-connected disabilities do not preclude her from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The service-connected thoracolumbar strain with degenerative disc disease does not warrant the assignment of a disability rating of in excess of 20 percent for any period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016). 

3.  The service-connected cervical strain with degenerative disc disease does not warrant the assignment of a disability rating of in excess of 10 percent for the period prior to February 3, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

4.  The service-connected cervical strain with degenerative disc disease does not warrant the assignment of a disability rating of in excess of 20 percent for any period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

5.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

II.  PTSD

Service connection is in effect for PTSD with depression and insomnia at a 50 percent disability rating effective from May 2003.   The Veteran claims entitlement to an increased disability rating for her service-connected PTSD, which she asserts is more severe than the 50 percent rating assigned.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted for PTSD resulting in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 - 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  Current mental health evaluations no longer use the GAF as an assessment of functioning.  Compare Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) with Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5); see also, 38 C.F.R. § 4.125 (2014).

The Veteran filed her claim for an increased rating for PTSD in July 2008.  

In March 2009 a VA Compensation and Pension examination of the Veteran was conducted by a contractor.  She reported symptoms of nightmares and being fearful to drive near big trucks, which was related to her in-service stressor of being in a motor vehicle accident while serving as a truck driver.  She was noted to be prescribed medication to treat her PTSD symptoms.  She reported four instances of psychotherapy in the past year, but no hospitalizations; she also reported being a student taking college business courses.  Mental status examination revealed appropriate behavior with good eye contact.  Mood was depressed.  She reported having panic attacks related to driving which occurred less than once a week.  There was no evidence of hallucinations, delusions, or suspiciousness.  She was distractible with impaired attention, but judgment and thought processes were normal.  The diagnosis was PTSD with depression and a GAF score of 50 was assigned.  The examiner stated that she was mentally capable of managing benefit payments; she had difficulty establishing and maintaining effective work, school and social relationships.  She had difficulty maintaining effective family role functioning because she is divorced but she lived with her mother and was attending school.  She had occasional interference with recreation or leisurely pursuits but was again noted to attend school and also church.  

An August 2008 VA psychiatric treatment note indicates that the Veteran was seen for a scheduled appointment.  She reported being in a motor vehicle accident two weeks earlier and that she had been depressed since then.  She reported symptoms of: poor sleep, depression, mood swings and irritability.  She reported still being in school, but falling behind in her school work.   Mental status examination revealed depressed mood, cognitive functions were intact, and there were no acute psychotic symptoms.  Diagnosis was PTSD and depression a GAF of 60 was assigned and medication was prescribed.  

VA treatment records dated from 2008 to the present reveal that the Veteran received regular mental health treatment including psychiatric follow-up sessions with prescribed medication along with therapy sessions.  She apparently stopped treatment for three years from 2013 to 2016.  Treatment records reveal diagnoses of PTSD and depressive symptoms with GAF scores in the range of 50 to 60 depending on the session in question.  

In February 2016 the most recent VA psychiatric Compensation and Pension examination of the Veteran was conducted.  She reported that her mother, passed away in 2013 and that she had adequate housing.  She was divorced in 1996 and had no children.  She reported having a few friends and family members that she interacted with and that she attended church regularly.  She reported successfully completing a bachelor's degree in 2011 and that she was employed at a desk job as a federal employee at the Center for Disease Control.  At present she was not being treated for her PTSD with either therapy or medication.   

Mental status examination revealed she was alert, attentive and oriented.  Speech was normal; insight was fair while judgement was good.  Mood was noted to be neutral with the Veteran reporting feeling "blah;" affect was congruent and appropriate.  She reported getting about 4 hours of sleep a night and that he had low energy during the day.  The diagnosis was PTSD and the examiner indicated that her level of functioning was:  occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent for the service-connected PTSD with depression and insomnia for any period of time covered by the appeal.  Throughout the period of this claim, manifestations of the Veteran's posttraumatic stress disorder (PTSD) include sleep disturbance, nightmares, and depression.  Her PTSD has not been manifest by occupational and social impairment, with deficiencies in most areas.  While she exhibited symptoms of depression, insomnia, and avoidance of situations involving driving near big trucks she has never exhibited such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  During the period of time covered by this appeal, the Veteran successfully attended college and completed a bachelor's degree and then obtained employment with a federal agency and maintains employment to the present.  

Accordingly, the Board finds that a rating in excess of 50 percent is not warranted for any period of time covered by the appeal.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the Veteran's claim for a disability rating in excess of 50 percent for his service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
II.  Increased Ratings for Spine Disabilities

The Veteran has claims for increased disability rating for disabilities of the cervical and thoracolumbar spine which are rated under a general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2016). 

It is noted that when evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016). 

Range of motion measurements are to be rounded off to the nearest five degrees. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (4). For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5)(2016). Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016). 

Both of the Veteran's spine disabilities indicate that degenerative disc disease is present so consideration must be made for the possibility of rating these disabilities under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the rating criteria a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a , Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).  However, the evidence does not show that the Veteran has ever had incapacitating episodes resulting from her degenerative disc disease of either spinal segment; accordingly, rating either disability under these criteria is not warranted.   

During the pendency of the appeal, service connection for neurologic symptoms of each extremity has been granted and separate disability ratings have been assigned for each extremity.  Those ratings are not under appeal.  

The Veteran filed her claim for increased ratings in July 2008.  

In March 2009 a VA Compensation and Pension examination of the Veteran was conducted.  She reported complaints of neck and back pain with aching and cramping.  She reported that her spine disorders had not resulted in incapacitation.  Physical examination of the cervical spine revealed no evidence of radiating pain or muscle spasm, but there was tenderness at the base of the neck.  There was no ankylosis of the cervical spine.  Range of motion test of the cervical spine revealed:  flexion to 45 degrees; extension to 45 degrees; lateral flexion to 45 degrees, bilaterally; and, rotation to 80 degrees, bilaterally.  Following repetitive motion there was evidence of pain, fatigue weakness, and lack of endurance, but no additional limitation in range of motion.  Physical examination of the thoracolumbar spine revealed no evidence of radiating pain, muscle spasm, tenderness, or ankylosis.  Range of motion testing revealed a full and normal range of motion of the thoracolumbar spine without any additional limitation on repetitive motion testing.  Radiology examination revealed the presence of degenerative disc disease in the cervical spine.  

In October 2012 another VA examination of the Veteran was conducted.  She reported complaints of neck and back pain with stiffness.  Physical examination of the cervical spine revealed no evidence of muscle spasm, ankylosis, or radiculopathy.  Range of motion test of the cervical spine revealed:  flexion to 35 degrees; extension to 40 degrees; lateral flexion to 45 degrees, bilaterally; and, rotation to 80 degrees, bilaterally.  Following repetitive motion there was evidence of pain and less movement than normal.  Physical examination of the thoracolumbar spine revealed no evidence of muscle spasm, ankylosis, or radiculopathy.  Range of motion test of the thoracolumbar spine revealed:  flexion to 65 degrees; extension to 25 degrees; lateral flexion to 30 degrees, bilaterally; and, rotation to 30 degrees, bilaterally.  Following repetitive motion there was evidence of pain and less movement than normal.  There was no evidence of abnormal gait or spine contour.  

In February 2016 another VA examination of the Veteran was conducted.  On examination of the cervical spine she reported neck pain which radiated in to her shoulders and arms.  Range of motion test of the cervical spine revealed:  flexion to 30 degrees; extension to 45 degrees; lateral flexion to 20 degrees, bilaterally; and, rotation to 60 degrees, bilaterally.  There was no additional limitation of function on repetitive motion testing.  There was no evidence of ankylosis of the cervical spine.  On examination of the thoracolumbar spine she reported back pain and stiffness with pain radiating in to the legs.  Range of motion test of the thoracolumbar spine revealed:  flexion to 60 degrees; extension to 30 degrees; lateral flexion to 20 degrees, bilaterally; and, rotation to 30 degrees, bilaterally.  There was no additional limitation of function on repetitive motion testing.  There was no evidence of ankylosis.

VA treatment records dated from 2008 to the present reveal that the Veteran regularly sought treatment for complaints of neck and low back pain, with neck (cervical spine pain) being the primary complaint.  These records show treatment with prescribed medication, physical therapy, and a TENS unit at various points in time.  VA medical records reveal that in October 2016 the Veteran had cervical disc fusion surgery at C5-6 and C6-7.  After two months of recovery another VA Compensation and Pension examination of the cervical spine was conducted in December 2016.  Range of motion test of the cervical spine revealed:  flexion to 30 degrees; extension to 30 degrees; lateral flexion to 25 degrees, bilaterally; rotation to 45 degrees on the right and 40 degrees on the left.  Repetitive motion testing revealed:  flexion to 30 degrees; extension to 25 degrees; lateral flexion to 15 degrees on the right and 20 degrees on the left; and rotation to 40 degrees on the right and 45 degrees on the left.  There was evidence of pain and fatigue after repetitive motion testing.  There was evidence of tenderness and muscle spasm, but not resulting in abnormal spine contour.  There was no evidence of ankylosis and no incapacitating episodes were noted.  
A.  Thoracolumbar Strain with Degenerative Disc Disease

The Veteran is assigned a 20 percent disability rating for chronic thoracolumbar strain with degenerative disc disease under Diagnostic Codes 5237 for lumbar strain and 5242 for degenerative arthritis of the spine for the entire appeal period.  In order to warrant the assignment of a disability rating in excess of the presently assigned 20 percent the evidence would have to show that the Veteran has limitation of flexion of the thoracolumbar spin to 30 degrees or less, or ankylosis of the thoracolumbar spine.  The evidence does not show that she has ankylosis or limitation of motion of the thoracolumbar spine to the degree that would warrant the assignment of a disability rating in excess of the presently assigned 20 percent.  

The preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected thoracolumbar spine disability for any period of time covered by this appeal.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Cervical Strain with Degenerative Disc Disease

The Veteran's cervical spine disability is assigned a 10 percent for the period of time prior to February 3, 2016 and a 20 percent rating thereafter.  The evidence of record reveals that prior to February 3, 2016 the Veteran's service-connected cervical strain with degenerative disc disease not manifested by:  forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Simply put, upon review of all the evidence the findings of record do not support the assignment of a rating in excess of 10 percent prior to February 3, 2016.  On VA examination on that date the Veteran was shown to have limitation of forward flexion of the cervical spine to 30 degrees warranting the assignment of a 20 percent rating.  However, there is no evidence of forward flexion of the cervical spine has been limited to 15 degrees or less, or that she has ankylosis of the entire cervical spine during any period of time covered by this appeal.  Accordingly, the evidence does not support the assignment of a rating in excess of 20 percent for the cervical spine disability for any period of time covered by the appeal.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedualar Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected PTSD, thoracolumbar strain, and cervical strain were all evaluated under the appropriate rating criteria which are found by the Board to specifically contemplate the level of occupational and social impairment caused by each disability.  When comparing this disability picture of each rated disability above, with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by ratings assigned.  Evaluations in excess of those assigned above are provided for certain manifestations of symptoms which the medical evidence demonstrates are not present in this case.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§  4.71a, 4.130, Diagnostic Codes 5237, 5242, 5243, 9411 (2016).

IV.  TDIU

The Veteran contends that she is unable to work due to her service-connected disabilities and, therefore, entitled to TDIU.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Service connection is currently in effect for:  PTSD at a 50 percent rating; thoracolumbar strain at a 20 percent rating; radiculopathy of the left upper extremity at a 20 percent rating; radiculopathy of the right upper extremity at a 20 percent rating; cervical strain with degenerative disc disease at a 20 percent rating; right shoulder strain at a 10 percent rating; tinnitus at a 10 percent rating; sciatic pain of the left lower extremity at a 10 percent rating; sciatic pain of the right lower extremity at a 10 percent rating; bunion of the third toe of the right foot at a noncompensable (0% rating; and a surgical scar of the neck at a noncompensable rating.  The combined service-connected disability rating is 90 percent.  Accordingly, the Veteran meets the basic schedular disability rating criteria to warrant consideration of TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran claims that her service-connected back, neck and PTSD disabilities render her unemployable.  On her initial application for TDIU she indicated prior employment with the postal service, an airline, and United Parcel Service.  The evidence of record reveals that she reported successfully completing a bachelor's degree in 2011 and that she was employed at a desk job as a federal employee at the Center for Disease Control beginning in approximately 2013.  She has reported that she has lost time at work due to her service-connected back, neck, and PTSD disabilities.  Records from the Social Security Administration have been obtained, these records reveal that SSA has considered the same service-connected disabilities at issue in this appeal and found that the Veteran did not meet the criteria for an award of SSA disability benefits; basically the decision of SSA was that the Veteran was not unemployable.  While SSA determinations are evidence that VA must consider, they are not controlling on VA, because the laws and regulations involved provide for significant differences in the determination of disabilities under the SSA and VA systems.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Nevertheless, in the present case the SSA determination involves issues of employability which are essentially identical to those presently before the Board.  

The evidence of record shows that when the Veteran was not employed during the appeal period she was a full time student earning a bachelor's degree under the VA vocational rehabilitation program.  She obtained her degree and is presently employed.  The Board acknowledges that the Veteran does lose some time from work due to her service-connected disabilities, but she maintains employment and the presently assigned 90 percent disability rating contemplates some difficulties with her employment. 

In this regard, it is very important for the Veteran to understand that disabilities that have been rated at 90% will cause the Veteran many problems, this is not in dispute. 

Despite having a 90 percent combined service-connected disability rating, the evidence of record shows that the Veteran is presently employed and that her service-connected disabilities do not result in rendering her unemployable.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A disability rating in excess of 50 percent for PTSD is denied.

A disability rating in excess of 20 percent for thoracolumbar strain with degenerative disc disease is denied.

A disability rating in excess of 10 percent for cervical strain with degenerative disc disease for the period of time prior to February 3, 2016 is denied.

A disability rating in excess of 20 percent for cervical strain with degenerative disc disease is denied.  

Entitlement to a TDIU is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


